Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Claims 1-13 are allowed. 
The closes prior art:
Hayashi (US 2015/0071030) which discloses  an ultrasonic measurement apparatus that is able to prevent a decrease in the effects of adaptive beamforming, in the case where some element cannot correctly receive signals. The ultrasonic measurement apparatus has a reception processing unit that receives, via an ultrasonic element array having a plurality of channels, an ultrasonic echo relating to an ultrasonic wave transmitted toward an object, as a reception signal for each channel, an error detection unit that performs error detection for each channel, a signal processing unit that performs weighted addition of a reception signal for each normal channel other than an error channel for which an error was detected, with a weight that depends on the reception signal for the normal channel, and an image generation unit that generates an image based on a signal obtained from the weighted addition. 
Shikata et al. (US 11,033,2449) which discloses an external ultrasonic probe includes a transducer array including multiple transducers arranged along an azimuth direction, the multiple transducers transmitting and receiving ultrasonic waves; and a covering material having a projecting surface touchable with a living body, formed of a single member, covering an entire front-surface side of the transducer array, and covering at least a part of a side-surface side of the transducer array. In a section dividing a width of the transducer array in the azimuth direction substantially into two equal parts, a width between two points on the projecting surface falling down from a top of the projecting surface by 2 mm is larger than a width of the transducer array in an elevation direction. A difference between the width between the two points and the width of the transducer array in the elevation direction is 5 mm or less.
Hibner et al. (US 7,769,426) discloses  A method for performing Magnetic Resonance Imaging (MRI) guided core biopsies is tendered more accurate and efficient by precisely positioning a disengaged probe assembly with respect to a localization fixture attached to a breast coil platform. The precise position is defined by MRI stereotopic location of suspicious tissue with respect to a fiducial marker on the localization fixture. With the probe inserted, dual lumens in the probe assembly are used for drainage or insertion of fluids as well as inserting diagnostic and therapeutic tools. Core biopsies are performed by engaging a biopsy instrument handle containing a cutter, with the localization fixture providing support and position to the handle. Repeated MRI scans are facilitated by the ability to disengage the handle without risk of displacing the probe assembly from the biopsy site.
Related Art (same applicant)
Kozai (US 2020/0315581) which discloses an ultrasound imaging system configured to generate data of an ultrasound image based on an echo signal received by each of a plurality of elements included in an ultrasound transducer that transmits and receives ultrasound. The ultrasound imaging system includes: a determining circuit configured to determine, using a signal corresponding to the echo signal received by each of the plurality of elements, whether each of the plurality of elements has a sensitivity decrease; a region specifying circuit configured to specify a region where sensitivity decreases in the ultrasound image, based on a contribution degree indicating a ratio of transmission intensity contributing to an ultrasound beam by an element that has been determined as having the sensitivity decrease by the determining circuit; and a sensitivity display circuit configured to generate data for displaying the region specified by the region specifying circuit. 

Allowable subject matter:
	The closes prior art fails to teach an ultrasound imaging system configured to generate data of an ultrasound image based on an echo signal received from each of a plurality of elements included in an ultrasound transducer that transmit and receive ultrasound, the ultrasound imaging system comprising:
a determining circuit configured to determine, using a Signal corresponding to the echo signal obtained by receiving from each of the plurality of elements, concerning the elements, whether a decrease in reception sensitivity occurs; and
a control circuit configured to cause, based on a position of an element where the determining circuit determines that the decrease in the reception sensitivity occurs, a display to display at least one of display data indicating an image region where sensitivity decreases in the ultrasound image and information for informing that a sensitivity decreased element in which a decrease in reception sensitivity occurs is present, wherein
the determining circuit is configured to
acquire sensitivity information of the plurality of elements, extract an element having the sensitivity information smaller than a first threshold as a candidate element serving as a candidate of the sensitivity decreased element, and determine, using a statistical value of sensitivity information of a predetermined number of elements located in a near field region of the candidate element, whether a decrease in reception sensitivity occurs in the candidate element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793